KRUEGER, Judge.
The conviction is for the possession of whisky for the purpose of sale in a dry area. The punishment assessed is-confinement in the county jail for one year.
All matters of procedure, including the complaint and information, appear to’ be regular. The record is before this court without bills of exception or a statement of facts.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.